Mr. Justice Horton delivered the opinion of the court. In this case a rehearing was allowed upon the petition of appellant. Upon a re-examination of the case, and after full consideration of the petition for a rehearing and the answer thereto, we adhere to our former opinion, including the directions therein contained to the trial court. In the answer to the petition for a rehearing, our attention is called to the fact that the assignment of errors, as contained in the abstract of the record, differs materially from the assignment of errors upon the record itself. In the abstract of the record filed by the attorneys for appellant, it appears that there were eleven errors assigned upon the record. Turning to the record, we find there were but five. In other words, in the abstract of record, six alleged errors appear in the “ assignment of errors ” which do not appear upon the record. What we might have said or done had our attention been called to this upon the original hearing, is now immaterial. But if there were no other reason for declining to change our former opinion, this practical interpolation of additional errors is sufficient, especially as the principal grounds urged in support of the petition are those contained in such additions to the record.